         Case 5:21-cv-00039 Document 1 Filed on 04/09/21 in TXSD Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION


    IRIS A. GONZALEZ,                          §
    INDIVIDUALLY AND AS NEXT                   §
    FRIEND OF M.B., A MINOR                    §
                                               §   No. 5:21-cv-00039
    v.                                         §
                                               §
    SAM TRANSFER, LLC, NGUYEN                  §
    CONG CHI, AND HECTOR RIVAS                 §


                              NOTICE OF REMOVAL
         Defendant Nguyen Cong Chi (“Chi”) presents this Notice of Removal of the suit

brought by Iris A. Gonzales (“Gonzalez”), individually and as next friend of M.B., a minor,

from the District Court, 49th Judicial District, of Webb County, Texas, where the suit was

instituted, to this United States District Court for the Southern District of Texas, Laredo

Division, encompassing the place where the state court is located. Expressly reserving all

questions other than that of removal, Chi respectfully shows that removal is proper as

follows:

                                   I. STATE COURT SUIT

         1.1     On or about January 25, 2021, Gonzalez commenced an action against Chi,

Sam Transfer, LLC, and Hector Rivas in the District Court, 49th Judicial District, of Webb

County, Texas styled “Iris A. Gonzalez, Individually and as Next Friend of M.B. vs. Sam

Transfer LLC, Nguyen Cong Chi, and Hector Rivas” and bearing Cause No.

2021CVA000142D1 (the “State Court Action”).



64784.45386137
        Case 5:21-cv-00039 Document 1 Filed on 04/09/21 in TXSD Page 2 of 8




         1.2     The State Court Action is a civil suit in which Plaintiff alleges personal

injuries sustained as a result of an automotive collision that occurred on September 8, 2020.

                                II. PARTIES AND CITIZENSHIP

         2.1     Plaintiff and her minor M.B., at the time suit was filed, when this case was

removed, and at present, were, and are, citizens of the state of Texas and no other state. See

Plaintiff’s Original Petition, p. 1, attached as Exhibit B-3.

         2.2     Chi, at the time suit was filed, when this case was removed, and at present,

was, and is, an individual and citizen of the state of Georgia and no other state.

         2.3     Sam Transfer LLC, at the time suit was filed, when this case was removed,

and at present, was, and is, a limited liability company organized under the laws of Georgia

with its principal place of business in Lawrenceville, Georgia. All of Sam Transfer LLC’s

members are citizens of Georgia and no other state. Sam Transfer LLC, at the time suit

was filed, when this case was removed, and at present, was, and is, a citizen of the state of

Georgia and no other state.

         2.4     Because Hector Rivas has been improperly joined, his citizenship is

irrelevant with respect to determining diversity.

                                   III. IMPROPER JOINDER

         3.1     Where a non-diverse defendant has been improperly joined, the non-diverse

defendant is disregarded for the purpose of determining diversity jurisdiction. See, e.g.,

Carriere v. Sears, Roebuck & Co., 893 F.2d 98, 101-02 (5th Cir. 2001). “A defendant is

improperly joined if the moving party establishes that (1) the plaintiff has stated a claim

against a diverse defendant that he fraudulently alleges is nondiverse, or (2) the plaintiff


64784:45386137                                 2
          Case 5:21-cv-00039 Document 1 Filed on 04/09/21 in TXSD Page 3 of 8




has not stated a claim against a defendant that he properly alleges is nondiverse.”

International Energy Ventures Management, L.L.C. v. United Energy Group, Limited, 848

F.3d 193, 199 (5th Cir. 2016). In deciding the question of improper joinder, the court may

conduct a summary inquiry “to identify the presence of discrete and undisputed facts that

would preclude plaintiff’s recovery against the in-state defendant.” Smallwood v. Illinois

Cent. R.R. Co., 385 F.3d 568, 574 (5th Cir.2004) (en banc).

           3.2       As stated above, this suit stems from an automotive collision that occurred

on September 8, 2020, in Orange County, Texas, between a tractor-trailer driven by Chi

and a Ford F-350. Presumably to deprive the properly joined defendants from their right

to a federal forum 1 and/or to fix venue in Webb County, hundreds of miles from where the

accident happened, Gonzalez joined Hector Rivas, whom she claims is a citizen of Texas

residing in Webb County, and whom Rivas’ counsel advised is the godfather of Plaintiff’s

minor, M.B. Plaintiff claims Rivas was driving the F-350.

           3.3       But according to the testimony of Texas Highway Patrol Trooper John

Hefner 2, Rivas was not involved. Exhibit A, Declaration of Trooper John Hefner. Trooper

Hefner was dispatched to the accident scene, interviewed the parties involved, and

generally investigated the collision while the vehicles were still in place. Id. According to

Trooper Hefner, the driver of the F-350 identified himself as Eduardo Sanchez, not Rivas.

Id. Further, no one at the scene identified himself as Hector Rivas, indicating Rivas was

not even present. Id. Therefore, Rivas is improperly joined.


1
    Gonzalez specifically declares in her state court petition that Rivas’ presence destroys diversity jurisdiction.
2
    Which this Court can consider. Smallwood, 385 F.3d at 574.


64784:45386137                                                3
        Case 5:21-cv-00039 Document 1 Filed on 04/09/21 in TXSD Page 4 of 8




         3.4     Even if Rivas had been driving the F-350, he would still be improperly joined

for diversity purposes, as Plaintiff failed to state a case against him. The Fifth Circuit has

clarified that in order to determine whether a plaintiff has stated a claim against a

nondiverse defendant, federal courts conduct a Rule 12(b)(6)-type analysis that

incorporates the federal pleading standard. International Energy Ventures Management,

818 F.3d at 199 (“[B]ecause Smallwood requires us to use the Rule 12(b)(6)-type analysis,

we have no choice but to apply the federal pleading standard embodied in that analysis”).

That standard requires that the complaint allege “enough facts to state a claim to relief that

is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). It

“demands more than an unadorned, the-defendant-unlawfully-harmed me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers labels and conclusions

or a formulaic recitation of the elements of a cause of action will not do.” Id. (internal

quotes omitted). “Legal conclusions couched as facts” are also insufficient. Belle v.

Strange, 344 F. App'x 902, 905 (5th Cir. 2009) (citing Iqbal, 556 U.S. at 677). “Nor does

a complaint suffice if it tenders naked assertion[s] devoid of further factual enhancement.”

Iqbal, 556 U.S. at 678 (internal quotes omitted). Instead, and importantly here, a complaint

must include “sufficient facts from which to reasonably infer wrongdoing.” In re Fish &

Fisher Inc., 557 Fed. Appx. 259, 263 (5th Cir. 2014). Stated another way, a complaint

should give a court an “understanding of what happened, why it happened, and whether it

was wrong that it happened.” Id.

         At no point does Plaintiff plead what, if anything, Rivas allegedly did wrong. If

anything, her limited factual recitations concerning Rivas seem to be an attempt to


64784:45386137                                 4
        Case 5:21-cv-00039 Document 1 Filed on 04/09/21 in TXSD Page 5 of 8




exonerate him. She claimed some unknown problem forced Rivas “to react,” and then she

claimed he could not move his disabled vehicle off the road before the collision “due to the

guardrail barrier in the construction zone.” No wrongdoing can reasonably be inferred

from these careful statements, and Gonzalez failed to plead any more facts with respect to

Rivas’ role in causing the accident. This is in stark contrast to her pleadings against the

diverse non-venue defendants, to whom she and the minor bear no relationship. Exhibit

B-3, p. 5-6 (attempting to set forth factual allegations of wrongdoing against Chi and Sam

Transfer).

         Because Plaintiff’s pleading is completely devoid of the requisite “factual

enhancement” with respect to her claims against Rivas and does not “contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face” as to

Rivas, it does not satisfy the federal pleading standard. Iqbal, 556 U.S. at 678.

         As a result, even assuming that Rivas was the driver of the F-350 in spite of the

plain testimony from Trooper Hefner to the contrary, Plaintiff failed to state a claim against

Rivas, Rivas is improperly joined, and Rivas’ citizenship must be disregarded for the

purposes of evaluating diversity jurisdiction. International Energy Ventures, 818 F.3d at

208-209 (applying federal pleading standard, deciding claims did not meet that standard,

and affirming denial of motion to remand for that reason).

                               IV. DIVERSITY JURISDICTION

         5.1     The aforesaid controversy is within this Court’s diversity jurisdiction.

Complete diversity exists between the Plaintiff and her minor, citizens of Texas, and the

only properly joined defendants, Sam Transfer LLC and Chi, citizens of Georgia. As stated


64784:45386137                                 5
        Case 5:21-cv-00039 Document 1 Filed on 04/09/21 in TXSD Page 6 of 8




in Gonzalez’ petition, the amount in controversy exceeds $75,000, exclusive of interests

and costs. This Court therefore has subject matter jurisdiction in this case pursuant to

diversity jurisdiction. 28 U.S.C. § 1332.

                                     VI. OTHER MATTERS

         6.1     Chi was served with Plaintiff’s Original Petition in the State Court Action on

March 19, 2021. Therefore, this removal is timely. 28 U.S.C. § 1446(b)(2)(B).

         6.2     In accordance with Section 1446(b)(2)(A) of Title 28 of the United States

Code, SAM Transfer LLC consents to this removal. Exhibit C. Because Hector Rivas is

not properly joined, Hector Rivas’ consent to removal is not required. 28 U.S.C. §

1446(b)(2)(A).

         6.3     Upon filing this Notice of Removal, Chi will provide written notification to

the parties and will file a Notification of Removal, attaching a copy of this Notice of

Removal, with the Clerk for the District Court, 49th Judicial District, Webb County, Texas.

         6.4     Pursuant to Local Rule 81, this Notice of Removal is accompanied by the

following-documents:

                 1. An index of matters being filed (Exhibit B);

                 2. All process in this case (Exhibits B-1 through B-2);

                 3. All pleadings asserting causes of action, e.g., petitions, counterclaims,
                    cross actions, third-party actions, interventions, and all answers to such
                    pleadings (Exhibits B-3 through B-4);

                 4. The state court docket sheet (Exhibit B-5);

                 5. A list of all counsel of record, including addresses, telephone numbers,
                    and parties represented (Exhibit B-6).



64784:45386137                                  6
        Case 5:21-cv-00039 Document 1 Filed on 04/09/21 in TXSD Page 7 of 8




         6.5     Gonzalez prayed for, and Rivas demanded, a jury trial in state court.

                                       VII. CONCLUSION

         7.1     This case is a civil action brought in a state court, and the federal district

courts have original jurisdiction over the subject matter under 28 U.S.C. § 1332. Removal

of this case is proper under 28 U.S.C. § 1441 and in conformance with 28 U.S.C. § 1446.

For these reasons, Chi removes this case from the state district court to this Court and prays

that this Court enter such orders and grant such relief as may be necessary to secure such

removal.

                                             Respectfully submitted,

                                             ROYSTON, RAYZOR, VICKERY, WILLIAMS, LLP

                                             /s/ Timothy D. McMurtrie
                                             Timothy D. McMurtrie (attorney in charge)
                                             Federal ID No. 11806
                                             State Bar No. 13813900
                                             Frost Bank Plaza
                                             802 N. Carancahua, Suite 1300
                                             Corpus Christi, Texas 78401-0021
                                             (361) 884-8808
                                             (361) 884-7261 (Fax)
                                             Email: tim.mcmurtrie@roystonlaw.com
                                             ATTORNEY FOR DEFENDANT NGUYEN
                                             CONG CHI




64784:45386137                                  7
        Case 5:21-cv-00039 Document 1 Filed on 04/09/21 in TXSD Page 8 of 8




                             CERTIFICATE OF SERVICE

         I certify that the foregoing instrument was served by the means indicated to the

counsel below on this 9th day of April, 2021.

VIA E-SERVICE
Jose Luis Castillo
jose.castillo@castillo-law.net
LAW OFFICE OF JOSE LUIS CASTILLO, P.C.
1810 San Bernardo Ave., Laredo, Texas 78040
P.O. Box 155, Laredo, Texas 78042
Attorney for Plaintiff Iris A. Gonzalez, Individually and As Next Fried of M.B., a
minor

VIA E-SERVICE
Nicholas O. Denzer
nod-service@vlrhlaw.com
Vidaurri, Lyde, Rodriguez & Haynes, L.L.P.
202 N. 10th Avenue
Edinburg, Texas 78541
Attorney for Defendant Hector Rivas

                                   /s/ Timothy D. McMurtrie
                                   Of Royston, Rayzor, Vickery & Williams, L.L.P.




64784:45386137                               8
